Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 29, 2021                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162174(63)(64)                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  JEFFREY FRIED, Personal Representative                                                                 Elizabeth M. Welch,
  of RUSSELL LOIOLA, LIP,                                                                                              Justices
             Plaintiff-Appellant,
                                                                     SC: 162174
  v                                                                  COA: 348670
                                                                     Washtenaw CC: 16-001044-NF
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Defendant,
  and
  CITIZENS INSURANCE COMPANY OF THE
  MIDWEST,
             Defendant-Appellee.
  ___________________________________________/

         On order of the Chief Justice, the motion of the Negligence Law Section of the State
  Bar of Michigan to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on January 27, 2021, is accepted for filing. On further order of the Chief Justice, the motion
  of defendant-appellee to extend the time for filing its answer to the application for leave to
  appeal is GRANTED. The answer submitted on January 28, 2021, is accepted as timely
  filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 29, 2021

                                                                                Clerk